Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 1 of 109




                      Exhibit 1203
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 2 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 3 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 4 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 5 of 109




                      Exhibit 1204
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 6 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 7 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 8 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 9 of 109




                      Exhibit 1205
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 10 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 11 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 12 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 13 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 14 of 109




                       Exhibit 1206
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 15 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 16 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 17 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 18 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 19 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 20 of 109




                       Exhibit 1207
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 21 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 22 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 23 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 24 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 25 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 26 of 109




                       Exhibit 1208
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 27 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 28 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 29 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 30 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 31 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 32 of 109




                       Exhibit 1209
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 33 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 34 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 35 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 36 of 109




                       Exhibit 1210
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 37 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 38 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 39 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 40 of 109




                       Exhibit 1211
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 41 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 42 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 43 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 44 of 109




                       Exhibit 1212
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 45 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 46 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 47 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 48 of 109




                       Exhibit 1213
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 49 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 50 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 51 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 52 of 109




                       Exhibit 1214
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 53 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 54 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 55 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 56 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 57 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 58 of 109




                       Exhibit 1215
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 59 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 60 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 61 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 62 of 109




                       Exhibit 1216
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 63 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 64 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 65 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 66 of 109




                       Exhibit 1217
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 67 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 68 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 69 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 70 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 71 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 72 of 109




                       Exhibit 1218
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 73 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 74 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 75 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 76 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 77 of 109




                       Exhibit 1219
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 78 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 79 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 80 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 81 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 82 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 83 of 109




                       Exhibit 1220
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 84 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 85 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 86 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 87 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 88 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 89 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 90 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 91 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 92 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 93 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 94 of 109




                       Exhibit 1221
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 95 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 96 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 97 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 98 of 109




                       Exhibit 1222
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 99 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 100 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 101 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 102 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 103 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 104 of 109




                       Exhibit 1223
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 105 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 106 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 107 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 108 of 109
Case 1:10-cv-06950-AT-RWL Document 844-84 Filed 09/12/19 Page 109 of 109
